Case 2:21-cv-02752-RGK-JC Document 42 Filed 06/15/21 Page 1of1 Page ID #:478

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:21-cv-02752-RGK-JC Date June 15, 2021

 

 

Title Cheng Fang et al v. Antony J. Blinken et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause Regarding Venue

On March 30, 2021, Plaintiffs, who are all EB-5 visa applicants, filed a complaint against the
United States Secretary of State, Antony J. Blinken; the United States Attorney General, Merrick
Garland; and the U.S. State Department (collectively, “Defendants’’) alleging violations of the
Administrative Procedures Act (“APA”).

On April 6, 2021, Plaintiffs moved for a preliminary injunction to enjoin the U.S. State
Department to immediately process named Plaintiffs’ pending EB-5 visa applications. (See Pls.’
Proposed Order on Mot. Preliminary Inj., ECF No. 25-2). This motion was calendared for hearing on
June 14, 2021 and was taken under submission.

On June 11, 2021, Defendants moved to dismiss the complaint. One of Defendants’ grounds for
dismissal was for improper venue. Given the case’s purported time pressures, and as Defendants have
now contested venue, the Court orders Plaintiffs to respond to whether venue is proper in this Court by
4:00 PM Friday, June 18, 2021. Defendants may respond to Plaintiffs by 4:00 PM Monday, June 21,
2021. Both briefs shall not exceed 10 pages in length.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
